MEMORANDUM**
*653The Board of Immigration Appeals (“BIA”) failed to address Kumar’s claim that the past persecution he suffered was sufficiently “atrocious” to entitle him to asylum on humanitarian grounds, without the need to show a well-founded fear of future persecution. See Lopez-Galarza v. INS, 99 F.3d 954, 960-61 (9th Cir.1996). We express no opinion on the merits of this claim, but remand for the BIA to determine in the first instance. Kebede v. Ashcroft, 366 F.3d 808, 812 (9th Cir.2004).
PETITION GRANTED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.